DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0387974 A1.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Limitation “imaging unit” in claim 6, 7, 9, 16, 17 and 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding limitation “imaging unit” in claim 6, 7, 9, 16, 17 and 19, the corresponding structural disclosure in the specification of present application is recited as: “Imaging unit 120 includes several imaging emitters and detectors for illuminating the region of interest 110 and collecting one or more images of the region of interest 110 based on both the reflected illumination and fluorescence in the region of interest” in [0017].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4, 9, 14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

based on differences between the first image and the second image” in claim 4 and 14, limitations “estimate a second surface normal in the region of high specular reflection based on differences between the third image and the fourth image” in claim 9 and 19, The corresponding disclosure in the specification of present application is recited as: “estimate a first surface normal in the first region of high specular reflection based on differences between the first image and the second image” in [0008]; and “In some examples, the known differences in the imaging geometry between the two stereoscopic images may be used to estimate the surface normals based on the differences in the stereoscopic images” in [0058]. The specification merely states that the surface normal can is estimated based on the difference between two images, without disclosing any detailed algorithm or steps about how the difference is used in estimating surface normal. 
The above limitations are computer-implemented functional claim limitations. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.;Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe MPEP 2161.01.

Therefore, the above limitations in claim 4, 9, 14 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

high specular reflection” in claim 1, 2, 4, 9, 11, 12, 14 and 19 respectively is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “These areas of high specular reflection may create bright spots in the images of the patient's anatomy and/or saturate the sensors used to detect the images” in [0004]; “When incidence point 115 has a high specular reflectance, such as due to moisture at incidence point 115, general illumination detector 134 may detect a high level of light and/or may become saturated” in [0018]; “In some examples, regions of high specular reflection may be detected when high intensity and/or saturation is detected at the same locations in each of the images” in [0029]; “In some examples, this may include comparing the intensity of pixels within the image to a threshold, such as a set percentage of saturation” in [0031]; “In some examples, the one or more regions of potential high specular reflection may be determined by identifying one or more regions in the images with a high intensity and/or saturation. In some examples, high intensity may be determined for any pixel with intensity above a threshold. In some examples, the threshold may be set by an operator and/or in response to other properties of the imaging system. In some examples, the threshold may be set as an absolute intensity threshold value or as a percentage of the largest possible intensity value” in [0039]. The specification only define the term “high specular reflection” with comparison to a threshold. However, the specification fails to provide the absolute value or percentage 
Thus, the above limitation is a relative term which renders claim indefinite. For the purpose of examination, the above limitation “high specular reflection” is interpreted as any reasonable reflectance value.

Claim 3 recites the limitation "the first detectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the first imaging geometry" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the second image" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Limitation “a second image” is introduced in claim 3, however claim 4 is directly dependent on claim 1 not claim 3.

Claim 5 recites the limitation "the at least one of the move away hints" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Limitation “at least one of the move away hints” is introduced in claim 4, however claim 5 is dependent on claim 3 not claim 4.

Claim 6 recites the limitation "the move away point" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Limitation “a move away point” is introduced in claim 5, however claim 6 is dependent on claim 3 not claim 5.

Claim 6 recites the limitation "the imaging unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the surface normal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the move away point" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Limitation “a move away point” is introduced in claim 5, however claim 7 is dependent on claim 3 not claim 5.

Claim 7 recites the limitation "the imaging unit" in line 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "wherein at least one of the move away hints" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Limitation “at least one of the move away hints” is introduced in claim 4, however claim 8 is directly dependent on claim 1 not claim 4.

Claim 8 recites the limitation "the surface normal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the first imaging geometry" in line 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the second imaging geometry" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Limitation “a second imaging geometry” is introduced in claim 3, however claim 9 is directly dependent on claim 1 not claim 3.

Claim 9 recites the limitation "the first detectors" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the first and second image" in line 13.  There is insufficient antecedent basis for this limitation regarding the second image in the claim. Limitation “a second image” is introduced in claim 3, however claim 9 is directly dependent on claim 1 not claim 3.

Claim 9 recites the limitation "the first and second surface normals" in line 13 – 14.  There is insufficient antecedent basis for this limitation regarding the first surface normal in the claim. Limitation “a first surface normal” is introduced in claim 4, however claim 9 is directly dependent on claim 1 not claim 4.

Claim 13 recites the limitation "the first detectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the first imaging geometry" in line 3 – 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the second image" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Limitation “a second image” is introduced in claim 13, however claim 14 is directly dependent on claim 11 not claim 13.

Claim 15 recites the limitation "the at least one of the move away hints" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Limitation “at least one of the move away hints” is introduced in claim 14, however claim 15 is dependent on claim 13 not claim 14.

Claim 16 recites the limitation "the move away point" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Limitation “a move away point” is introduced in claim 15, however claim 16 is dependent on claim 13 not claim 15.

Claim 16 recites the limitation "the imaging unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the surface normal" in line 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the move away point" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Limitation “a move away point” is introduced in claim 15, however claim 17 is dependent on claim 13 not claim 15.

Claim 17 recites the limitation "the imaging unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "wherein at least one of the move away hints" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Limitation “at least one of the move away hints” is introduced in claim 14, however claim 18 is directly dependent on claim 11 not claim 14.

Claim 18 recites the limitation "the surface normal" in line 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the first imaging geometry" in line 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the second imaging geometry" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Limitation “a second imaging geometry” is introduced in claim 13, however claim 19 is directly dependent on claim 11 not claim 13.

Claim 19 recites the limitation "the first detectors" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the first and second image" in line 13.  There is insufficient antecedent basis for this limitation regarding the second image in the claim. Limitation “a second image” is introduced in claim 13, however claim 19 is directly dependent on claim 11 not claim 13.

Claim 19 recites the limitation "the first and second surface normals" in line 14.  There is insufficient antecedent basis for this limitation regarding the first surface normal in the claim. Limitation “a first surface normal” is introduced in claim 14, however claim 9 is directly dependent on claim 11 not claim 14.

Therefore, claim 1 – 9, 11 – 19 and corresponding dependent claim 10 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (US 2008/0170764 A1; published on 07/17/2008) (hereinafter "Burns").

 Regarding claim 1, Burns discloses an imaging system ("Referring to FIG. 1, there is shown an imaging apparatus for …" [0037]) comprising:
an illuminator for providing illumination on a region of interest ("A light source 11 directs an incident light 16 … toward tooth 20 …" [0037]);
a detector for detecting reflections of the illumination ("Two components of light are then detected by a digital color camera 32 through a lens 22; a back-scattered light component 18 having the same wavelength as the incident light and having measurable reflectance …" [0037]);

receive a first image ("The reflectance image component could be generated from the light from the first source …" [0038]; "... the two sets of input data to step 38 are the two sets of image array data.} [0040]) containing the region of interest ("… toward tooth 20 … having the same wavelength as the incident light and having measurable reflectance …" [0037]);
determine a first region of high specular reflection in the first image based on the reflections of the illumination on the region of interest ("… the reflectance image, 34, contains both back-scattered reflectance and specular reflectance components." [0040]; "In step 92, several image {pixel} locations of said color corrected reflectance image are identified by selecting those whose values are above a signal threshold, e.g. 90% of the maximum image signal level ... The result is a logical image array with several contiguous groups of pixels, i.e., spectral reflectance regions, identified." [0042]);
mask the first image by substituting a default color in the first region of high specular reflection to create a masked first image 9 "The identified pixel locations form a set, or mask array, m1." [0042]; "The pixel values for each spectral reflectance region are then replaced by the set of values for each surrounding region." [0044]; since the processing is based on color image, see [0042], the replacing value of surrounding region is also color value); and
generate a composite image based on the masked first image and a fluorescence image of the region of interest ("These two images are combined by image processing in step 38." [0039]; "… the processing of the modified image data uses both 

Regarding claim 11, Burns discloses a method ("… using the method in one embodiment." [0037]) comprising:
providing, via an illuminator, illumination on a region of interest ("A light source 11 directs an incident light 16 … toward tooth 20 …" [0037]);
detecting, via a detector, reflections of the illumination ("Two components of light are then detected by a digital color camera 32 through a lens 22; a back-scattered light component 18 having the same wavelength as the incident light and having measurable reflectance …" [0037]);
receiving, via a processing unit ("… These two images are combined by image processing in step 38." [0039]), a first image ("The reflectance image component could be generated from the light from the first source …" [0038]; "... the two sets of input data to step 38 are the two sets of image array data.} [0040]) containing the region of interest ( "… toward tooth 20 … having the same wavelength as the incident light and having measurable reflectance …" [0037]);
determining a first region of high specular reflection in the first image based on the reflections of the illumination on the region of interest ("… the reflectance image, 34, contains both back-scattered reflectance and specular reflectance components." [0040]; "In step 92, several image {pixel} locations of said color corrected reflectance image are 
masking the first image by substituting a default color in the first region of high specular reflection to create a masked first image ("The identified pixel locations form a set, or mask array, m1." [0042]; "The pixel values for each spectral reflectance region are then replaced by the set of values for each surrounding region." [0044]; since the processing is based on color image, see [0042], the replacing value of surrounding region is also color value); and
generating a composite image based on the masked first image and a fluorescence image of the region of interest ("These two images are combined by image processing in step 38." [0039]; "… the processing of the modified image data uses both the reflectance and fluorescence image data to generate a final image that can be used to identify carious areas of the tooth. There are a number of alternative processing methods for combining the reflectance and fluorescence image data, step 120, to form the diagnostic image, 52." [0046]; see data flow in Fig.2).

Regarding claim 20, Burns discloses all claim limitations, as applied in claim 11, and Burns further discloses triggering fluorescing of one or more fluorescent materials in the region of interest ("… a second light source 12 directs an incident light 16, at a second wavelength range … and a fluorescent light component could be generated from the light from the second source." [0038]); and

generating the fluorescence image of the region of interest ("The two corresponding digital color images generated by the digital camera are the reflectance image 34 and fluorescence image 35. These two images are combined by image processing in step 38." [0039]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, as applied in claim 1 and 11 respectively, and further in view of Garg et al. (US 2011/0116710 A1; published on 05/19/2011) (hereinafter "Garg").

Regarding claim 2, Burns teaches all claim limitations, as applied in claim 1, except wherein the processing unit is further configured to add one or more visual highlights associated with the first region of high specular reflection to the composite image.
However, in the same field of endeavor, Garg teaches wherein the processing unit is further configured to add one or more visual highlights associated with the first region of high specular reflection to the composite image ("… each image {or a subset of the images} of the image database {labeled data set 109} is manually coded to indicate regions of specularity in the image depicted in the respective image of the database … the coding is a color coding wherein a human operator views each image 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the specular region coloring as taught by Burns with the user interactive coding of specular region as taught by Garg. Doing so would make it possible "to indicate regions of specularity in the image" (see Garg; [0052]). 

Regarding claim 12, Burns teaches all claim limitations, as applied in claim 11, except adding one or more visual highlights associated with the first region of high specular reflection to the composite image.
However, in the same field of endeavor, Garg teaches adding one or more visual highlights associated with the first region of high specular reflection to the composite image ("… each image {or a subset of the images} of the image database {labeled data set 109} is manually coded to indicate regions of specularity in the image depicted in the respective image of the database … the coding is a color coding wherein a human operator views each image of the labeled data set 109, and in a touch screen, brush stroke operation, marks off each region of specularity ... and controls the computer to assign an arbitrary color to each marked region." [0052]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the specular region coloring as taught by Burns with the user interactive coding of specular region as taught by Garg. Doing so . 


Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, as applied in claim 1 and 11 respectively, and further in view of Kantor et al. (US 2011/0304705 A1; published on 12/15/2011) (hereinafter "Kantor").

Regarding claim 3, Burns teaches all claim limitations, as applied in claim 1, except wherein the processing unit is further configured to receive a second image from the first detectors, the second image including the detected reflections and being based on a second imaging geometry different from the first imaging geometry.
However, in the same field of endeavor, Kantor teaches wherein the processing unit is further configured to receive a second image from the first detectors, the second image including the detected reflections and being based on a second imaging geometry ("The acquisition of the image takes place in a multiple step fashion ... In the second step the situation is reversed and the sample is illuminated by light source {2}, while light source {1} is switched off. In both cases the reflected light passes through a lens {3} and is focused onto a CCD chip {4}." [0074]) different from the first imaging geometry ("… there are a number of acquisitions of subsequent images of the sample under different illumination conditions when different light sources are used to illuminate the sample." [0074]).


Regarding claim 13, Burns teaches all claim limitations, as applied in claim 11, except receiving a second image from the first detectors, the second image including the detected reflections and being based on a second imaging geometry different from the first imaging geometry.
However, in the same field of endeavor, Kantor teaches receiving a second image from the first detectors, the second image including the detected reflections and being based on a second imaging geometry ("The acquisition of the image takes place in a multiple step fashion ... In the second step the situation is reversed and the sample is illuminated by light source {2}, while light source {1} is switched off. In both cases the reflected light passes through a lens {3} and is focused onto a CCD chip {4}." [0074]) different from the first imaging geometry ("… there are a number of acquisitions of subsequent images of the sample under different illumination conditions when different light sources are used to illuminate the sample." [0074]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging device as taught by Burns with the multiple light sources setup as taught by Kantor. By utilizing different source-.


Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, as applied in claim 1 and 11 respectively, and further in view of Kantor and Barkan et al. (US 2006/0043194 A1; published on 03/02/2006) (hereinafter "Barkan").

Regarding claim 4, Burns teaches all claim limitations, as applied in claim 1, except wherein the processing unit is further configured to: estimate a first surface normal in the first region of high specular reflection based on differences between the first image and the second image; and provide one or more move away hints based on the estimated first surface normal.
However, in the same field of endeavor, Kantor teaches wherein the processing unit is further configured to: estimate a first surface normal in the first region of high specular reflection based on differences between the first image and the second image ("As each pixel in the camera corresponds to a particular lateral position on the object surface, the differences between the intensities acquired from different illumination angles depend on the particular tilt of the surface. Based on these differences, the normal vector can be evaluated for each position within the area of interest and the overall shape of the object can be calculated and reconstructed using integration methods." [0079]).

Although Kantor further teaches the illumination/sensing layout of specular reflection is "least favorable illumination" (see Kantor; [0083]) and as defined in optical imaging the specular reflection is based on determined surface normal and illumination angle, Burns in view of Kantor fails to explicitly teach to provide one or more move away hints based on the estimated first surface normal.
However, in the same field of endeavor, Barkan teaches wherein the processing unit ("the imaging scanner's processor may determine …" [0033]) is further configured to provide one or more move away hints based on the estimated first surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints which is generated by the processor; further as defined in optical imaging, the specular reflection is based on determined surface normal and illumination angle).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, 

Regarding claim 14, Burns teaches all claim limitations, as applied in claim 11, except estimating a first surface normal in the first region of high specular reflection based on differences between the first image and the second image; and providing one or more move away hints based on the estimated first surface normal.
However, in the same field of endeavor, Kantor teaches estimating a first surface normal in the first region of high specular reflection based on differences between the first image and the second image ("As each pixel in the camera corresponds to a particular lateral position on the object surface, the differences between the intensities acquired from different illumination angles depend on the particular tilt of the surface. Based on these differences, the normal vector can be evaluated for each position within the area of interest and the overall shape of the object can be calculated and reconstructed using integration methods." [0079]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging device as taught by Burns with the multiple light sources setup as taught by Kantor. By utilizing different source-detector layout, it would be possible that "information about the geometry of the surface can thus be obtained" (see Kantor; [0074]) and "to eliminate one or a group of data with least favorable illumination" (see Kantor; [0083]).

However, in the same field of endeavor, Barkan teaches providing one or more move away hints based on the estimated first surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints which is generated by the processor; further as defined in optical imaging, the specular reflection is based on determined surface normal and illumination angle).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).


Claim 5 – 7 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Kantor, as applied in claim 3 and 13 respectively, and further in view of Barkan.

Regarding claim 5, Burns in view of Kantor teaches all claim limitations, as applied in claim 3, except wherein the at least one of the move away hints comprise providing a move away point to a motion planning system, the move away point being pointed to by the surface normal.
However, in the same field of endeavor, Barkan teaches wherein the at least one of the move away hints comprise providing a move away point to a motion planning system, the move away point being pointed to by the surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints, and the processor is also interpreted as the motion planning system since it is controlling the pose of camera; further as defined in optical imaging, the midpoint between camera and illumination source is inherent moving away point as defined in imaging geometry, which is also aligned to the surface normal when the specular reflection occurred).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two 

Regarding claim 6, Burns in view of Kantor teaches all claim limitations, as applied in claim 3, except wherein the move away point is located at a height above the surface normal based on a working distance of the imaging unit.
However, in the same field of endeavor, Barkan teaches wherein the move away point is located at a height above the surface normal based on a working distance of the imaging unit ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints generated by the processor; further as defined in optical imaging, the midpoint between camera and illumination source is inherent moving away point as defined in imaging geometry; as defined in optics, the specular reflection occurs only when the camera direction and illuminator direction intersecting at the surface, which is exactly at the height equal to the working distance of scanner). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 7, Burns in view of Kantor teaches all claim limitations, as applied in claim 3, except wherein the move away point is located near the imaging unit.
However, in the same field of endeavor, Barkan teaches wherein the move away point is located near the imaging unit ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints generated by the processor; further as defined in optical imaging, the midpoint between camera and illumination source is inherent moving away point as defined in imaging geometry).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 15, Burns in view of Kantor teaches all claim limitations, as applied in claim 13, except wherein the at least one of the move away hints comprise providing a move away point to a motion planning system, the move away point being pointed to by the surface normal.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 16, Burns in view of Kantor teaches all claim limitations, as applied in claim 13, except wherein the move away point is located at a height above the surface normal based on a working distance of the imaging unit.
However, in the same field of endeavor, Barkan teaches wherein the move away point is located at a height above the surface normal based on a working distance of the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 17, Burns in view of Kantor teaches all claim limitations, as applied in claim 13, except wherein the move away point is located near the imaging unit.
However, in the same field of endeavor, Barkan teaches wherein the move away point is located near the imaging unit ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).


Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, as applied in claim 1 and 11 respectively, and further in view of Barkan.

Regarding claim 8, Burns teaches all claim limitations, as applied in claim 1, except wherein at least one of the move away hints comprises providing a move away line to a motion planning system, the move away line being collinear with the surface normal.
However, in the same field of endeavor, Barkan teaches wherein at least one of the move away hints comprises providing a move away line to a motion planning system, the move away line being collinear with the surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 18, Burns teaches all claim limitations, as applied in claim 11, except wherein at least one of the move away hints comprises providing a move away line to a motion planning system, the move away line being collinear with the surface normal.
However, in the same field of endeavor, Barkan teaches wherein at least one of the move away hints comprises providing a move away line to a motion planning system, the move away line being collinear with the surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).


Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, as applied in claim 1 and 11 respectively, and further in view of Barkan and Kantor.

Regarding claim 9, Burns teaches all claim limitations, as applied in claim 1, and Burns further teaches wherein the processing unit is further configured to determine a second region of high specular reflection in the third image and the fourth image ("… the reflectance image, 34, contains both back-scattered reflectance and specular reflectance components." [0040]; "In step 92, several image {pixel} locations of said color corrected reflectance image are identified by selecting those whose values are above a signal threshold, e.g. 90% of the maximum image signal level ... The result is a 
Burns fails to explicitly teach wherein the processing unit is further configured to: move the imaging unit from a first pose to a second pose, the move altering the first imaging geometry to a third imaging geometry and the second imaging geometry to a fourth imaging geometry; receive a third image from the first detectors, the third image including the detected reflections and being based on the third imaging geometry; receive a fourth image from the first detectors, the fourth image including the detected reflections and being based on the fourth imaging geometry; estimate a second surface normal in the region of high specular reflection based on differences between the third image and the fourth image; and select for use either the first and second images or the third and fourth images based on the first and second surface normals, the first and second regions of high specular reflection, and the first and second poses.
However, in the same field of endeavor, Barkan teaches wherein the processing unit is further configured to: move the imaging unit from a first pose to a second pose ("… reorienting at least a portion of the scanner using an angle altering arrangement during scanning to alter an angle at which light is received from the target." claim 16), the move altering the first imaging geometry to a third imaging geometry and the second imaging geometry to a fourth imaging geometry ("… to alter an angle at which light is received from the target." claim 16; the changing of imaging geometry is inherent result of scanner reorienting).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, 
Burns in view of Barkan fails to explicitly teach wherein the processing unit is further configured to: receive a third image from the first detectors, the third image including the detected reflections and being based on the third imaging geometry; receive a fourth image from the first detectors, the fourth image including the detected reflections and being based on the fourth imaging geometry; estimate a second surface normal in the region of high specular reflection based on differences between the third image and the fourth image; and select for use either the first and second images or the third and fourth images based on the first and second surface normals, the first and second regions of high specular reflection, and the first and second poses.
However, in the same field of endeavor, Kantor teaches wherein the processing unit is further configured to: receive a third image from the first detectors, the third image including the detected reflections and being based on the third imaging geometry ("The acquisition of the image takes place in a multiple step fashion, i.e. there are a number of acquisitions of subsequent images of the sample under different illumination conditions when different light sources are used to illuminate the sample. ... In the first step, light source 1 illuminates the sample and light source (2) is switched off." [0074]; since there are multiple illumination conditions, the following first and second step will be repeated); 
receive a fourth image from the first detectors, the fourth image including the detected reflections and being based on the fourth imaging geometry ("In the second 
estimate a second surface normal in the region of high specular reflection based on differences between the third image and the fourth image ("As each pixel in the camera corresponds to a particular lateral position on the object surface, the differences between the intensities acquired from different illumination angles depend on the particular tilt of the surface. Based on these differences, the normal vector can be evaluated for each position within the area of interest and the overall shape of the object can be calculated and reconstructed using integration methods." [0079]); and 
select for use either the first and second images or the third and fourth images based on the first and second surface normals, the first and second regions of high specular reflection, and the first and second poses ("This means that for a particular point on the surface and a particular observation direction {represented by the vector towards the imaging sensor} the specular reflection can be observed only in the case when the illumination direction is close to fulfill the law of regular reflection. If the directions of the illumination sources differ substantially with respect to the surface, specular reflection is at a maximum for one source and one particular direction. By using more illumination sources with different illumination directions, the redundant data {corresponding to specular reflection and maximum detected intensity} can be discarded. The identification and elimination of specular reflection is performed independently for each point of the surface." [0082]).


Regarding claim 19, Burns teaches all claim limitations, as applied in claim 11, and Burns further teaches determining a second region of high specular reflection in the third image and the fourth image ("… the reflectance image, 34, contains both back-scattered reflectance and specular reflectance components." [0040]; "In step 92, several image {pixel} locations of said color corrected reflectance image are identified by selecting those whose values are above a signal threshold, e.g. 90% of the maximum image signal level ... The result is a logical image array with several contiguous groups of pixels, i.e., spectral reflectance regions, identified." [0042]).
Burns fails to explicitly teach moving the imaging unit from a first pose to a second pose, the move altering the first imaging geometry to a third imaging geometry and the second imaging geometry to a fourth imaging geometry; receiving a third image from the first detectors, the third image including the detected reflections and being based on the third imaging geometry; receiving a fourth image from the first detectors, the fourth image including the detected reflections and being based on the fourth imaging geometry; estimating a second surface normal in the region of high specular reflection based on differences between the third image and the fourth image; and selecting for use either the first and second images or the third and fourth images based 
However, in the same field of endeavor, Barkan teaches moving the imaging unit from a first pose to a second pose ("… reorienting at least a portion of the scanner using an angle altering arrangement during scanning to alter an angle at which light is received from the target." claim 16), the move altering the first imaging geometry to a third imaging geometry and the second imaging geometry to a fourth imaging geometry ("… to alter an angle at which light is received from the target." claim 16; the changing of imaging geometry is inherent result of scanner reorienting).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).
Burns in view of Barkan fails to explicitly teach receiving a third image from the first detectors, the third image including the detected reflections and being based on the third imaging geometry; receiving a fourth image from the first detectors, the fourth image including the detected reflections and being based on the fourth imaging geometry; estimating a second surface normal in the region of high specular reflection based on differences between the third image and the fourth image; and selecting for use either the first and second images or the third and fourth images based on the first and second surface normals, the first and second regions of high specular reflection, and the first and second poses.

receiving a fourth image from the first detectors, the fourth image including the detected reflections and being based on the fourth imaging geometry ("In the second step the situation is reversed and the sample is illuminated by light source {2}, while light source {1} is switched off. In both cases the reflected light passes through a lens {3} and is focused onto a CCD chip {4}." [0074]); 
estimating a second surface normal in the region of high specular reflection based on differences between the third image and the fourth image ("As each pixel in the camera corresponds to a particular lateral position on the object surface, the differences between the intensities acquired from different illumination angles depend on the particular tilt of the surface. Based on these differences, the normal vector can be evaluated for each position within the area of interest and the overall shape of the object can be calculated and reconstructed using integration methods." [0079]); and 
selecting for use either the first and second images or the third and fourth images based on the first and second surface normals, the first and second regions of high specular reflection, and the first and second poses ("This means that for a particular 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the specular reflection elimination as taught by Burns with the specular reflection suppressing as taught by Kantor. By using redundant imaging directions, it is possible that "data burden by specular reflection can be eliminated and the surface can be accurately evaluated" (see Kantor; [0082]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burns, as applied in claim 1 and 11 respectively, and further in view of Zeng et al. (US 2002/0103439 A1; published on 08/01/2002) (hereinafter "Zeng").

Regarding claim 10, Burns teaches all claim limitations, as applied in claim 1, and Burns further teaches one or more second illuminators for triggering fluorescing of one or more fluorescent materials in the region of interest ("… a second light source 12 
wherein the processing unit is further configured to: generate the fluorescence image of the region of interest ("The two corresponding digital color images generated by the digital camera are the reflectance image 34 and fluorescence image 35. These two images are combined by image processing in step 38." [0039]).
Burns fails to explicitly teach one or more second detectors for detecting the fluorescing of the fluorescent materials.
However, in the same field of endeavor, Zeng teaches one or more second detectors for detecting the fluorescing of the fluorescent materials ("… the radiation direction system 80 and the filters 104, 106 and 108 allow radiation fluorescently emitted by the tissue to be received at the second detector 87 …" [0168]);
wherein the processing unit is further configured to: generate the fluorescence image of the region of interest ("… radiation fluorescently emitted by the tissue … The signals produced by the second detector 87 may be used to simultaneously generate a green fluorescence image …" [0168]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the camera as taught by Burns with the multiple CCD cameras as taught by Zeng. By providing "each of the individual detectors" "an adjustable gain, adjustable to produce an optimized image of tissue" (see Zeng; [0173]), it is possible "for producing a high diagnostic sensitivity image while achieving high diagnostic specificity with spectroscopy" (see Zeng; [0172]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.